Case 2:20-cv-00078-JRG Document 46-1 Filed 10/02/20 Page 1 of 2 PageID #: 941




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                          §
 EQUIPMENT LLC,                                   §
                                                  §
        Plaintiff,                                §          C.A. No. 2:20-cv-00078-JRG
                                                  §
 v.                                               §          JURY TRIAL DEMANDED
                                                  §
 HMD GLOBAL OY,                                   §
                                                  §
         Defendant.                               §


      ORDER GRANTING PLAINTIFF CCE’S MOTION FOR EXPEDITED VENUE
      DISCOVERY AND TO EXTEND TIME TO RESPOND TO HMD’S MOTION TO
                           TRANSFER VENUE

        The Court, having considered Plaintiff Cellular Communications Equipment LLC’s

(“CCE”) Opposed Motion for Expedited Venue Discovery and to Extend Time to Respond to

HMD Global Oy’s (“HMD”) Motion to Transfer Venue, hereby GRANTS the Motion. It is

Ordered that:

        CCE shall conduct venue-related discovery, provided that the discovery is limited to:

           1. Depositions limited to 25 total hours on the record;

           2. 8 total interrogatories and 8 total requests for production to HMD; and

           3. 8 total document requests to HMD America, Inc..

        HMD and HMD America shall respond to and produce documents in response to each

written discovery request within fourteen days of service.

        The venue discovery shall be completed within 60 days of this Order.

        The foregoing discovery shall not count toward the discovery limits set forth in paragraph

5 of the Discovery Order (Dkt. No. 23).
Case 2:20-cv-00078-JRG Document 46-1 Filed 10/02/20 Page 2 of 2 PageID #: 942




       CCE shall respond to HMD’s Motion to Transfer Venue (Dkt. No. 38) within 14 days of

the close of venue discovery.
